WR-61,119-14
                   WR-61.119-14&15&16                                            C0URT0FCRIaustinptee^s
                                                                                 Transmitted 5/25/2018 11:03 AM
                                                                                   Accepted 5/25/2018 11:29 AM
                       IN THE COURT OF CRIMINAL APPEALS                                   DEANA WILUAcMl|rk
                                 FOR THE STATE OF TEXAS
                                          AUSTIN, TEXAS                              filed
                                                                           COURT OF CRIMINAL APPEALS
                                                                                  5/25/2018
                                                                            DEANA WILLIAMSON, CLERK

     PARTE


                                                  §          NOS. WR-61,119-14
                                                  §               WR-61,119-15
BRAD MICHAEL CHILDERS                             §               WR-61,119-16


                APPLICANT'S MOTION TO EXPEDITE MANDATE



        NOW COMES the Applicant, BRAD MICHAEL CHILDERS, and submits

this motion to expedite mandate and would show the following

                                                       I.


        The above styled writ applications alleged the suppression of exculpatory

evidence by a state agent. The state and applicant submitted agreed findings to the

trial court which were adopted by the trial court. On May 23,2018, the Court of

Criminal Appeals granted the requested relief.

                                                      II.


        The state and Applicant are prepared to take further action on these cases. For

this reason Applicant requests that the court expedite the issuance of the mandate.

                                                      III.


        Counsel for Applicant, Gary A. Udashen, has conferred with Collin County



Applicant's Motion to Expedite Mandate - Page 1
Assistant District Attorney John Rolater who has confirmed that the state is agreeable

to this motion to expedite the issuance of the mandate.

        WHEREFORE, PREMISES CONSIDERED, Applicant prays that this motion

be granted and that the court expedite the issuance of the mandate.

                                                  Respectfully submitted,


                                                      /s/ Gary A. Udashen
                                                  GARY A. UDASHEN
                                                  Bar Card No. 20369590
                                                  gau@udashenanton.com

                                                  UDASHEN | ANTON
                                                  2311 Cedar Springs Road
                                                  Suite 250
                                                  Dallas, Texas 75201
                                                  214-468-8100
                                                  214-468-8104 fax


                                                  Attorney for Applicant


                                 CERTIFICATE OF SERVICE


      I, the undersigned, hereby certify that a true and correct copy of the foregoing
Applicant's Motion to Expedite Mandate was electronically delivered to the Collin
County District Attorney's Office, on this the 25th day of May, 2018.

                                                      /s/ Gary A. Udashen
                                                  GARY A. UDASHEN




Applicant's Motion to Expedite Mandate - Page 2